Title: Agreement with De Francy, [11 May 1780]
From: Francy (Francey), Jean Baptiste Lazarus Théveneau de,Jefferson, Thomas
To: 



[11 May 1780]

Articles of agreement entered into this eleventh day of May in the year 1780, between his Excellency Thomas Jefferson on behalf of the Commonwealth of Virginia of the one part, and Lazarus Defrancy of Paris of the other part Witness: that whereas an importation of Goods from France for the use of the State of Virginia, has been proposed by the said Defrancy to the Executive of the State; It is therefore agreed by the parties,
First That the goods to be imported shall be delivered at Bermuda hundred along side of the Ship if required on the arrival, and provided the Ship can go so far up James river.
Secondly, that six Days shall be allowed to the State for loading the Ships after the Demand made by said Defrancy or his Agent for the Tobacco; and the Demurrage, in case of any, shall be settled by a reference to two persons chosen by the parties, and if a Difference in opinion should arise, a third person shall be chosen whose opinion shall be final.
Thirdly, That the goods shall be paid for in Tobacco, which shall be delivered along side of the Ship, in equal proportions on each river, that is to say, at the port of Bermuda hundred on James river; york, on york river; Hobshole on Rappahanock; and Alexandria on Potowmack, at the rate seven shillings Sterling Per hundred pounds of Nett Tobacco.
Fourthly, That the first payment shall not exceed four thousand hhds. of Tobacco; and that the remainder shall be paid within the term aforesaid, after notice being given that the Ships are ready to receive the same, or on their being required to be delivered provided the said remainder shall not be called for, within six months after the delivery of the Goods.
Fifthly, That the goods shall be charged at their first Cost at the Manufactories, the expences of transportation from the place of purchase, to the port where they are shipped and the Duties payable thereon in France, shall be added thereto and considered  as part of their prime Cost; and well authenticated accounts thereof shall be rendered.
Sixthly, That the amount of Goods and Charges agreeable to the foregoing Article shall not exceed the Sum of thirty thousand pounds Sterling, but any lesser Quantity shall be received on the aforesaid Terms, the articles being proportioned according to the Invoic[es] that may be delivered. And if any unforeseen accident or event, shall prevent the said Defrancy from complying fully with this Contract on his part, he shall not be subject to Damages; neither shall the State be obliged to receive any of the Articles which may be tendered under this agreement after the expiration of twelve month from the Date hereof.
Seventhly, That if Hostilities shall cease, or peace take place between the united States, France and Great Britain, before the Shipping of the said Goods, the said Defrancy shall receive in payment thereof in manner aforesaid after the delivery, Tobacco at the rate of ten Shillings Sterling ⅌hundred pounds of nett tobacco.
Eighthly, That Salt, wine and other Liquours are excepted out of this Agreement.
In Witness whereof the parties have hereunto set their hands and affixed their Seals the day and year above written.

Signed Th: Jefferson
L Defrancy
In presence ofAlexr. Wylly

